   Case 19-02442-JJG-7                          Doc 13             Filed 06/21/19                    EOD 06/21/19 14:27:30                           Pg 1 of 11




 Fill in lhi5 inf*rmjli*n (• irfuntify Ihc

 Oabtor 1 Hareid Covd Randolph. Jr

 Dabtora _             M/ft.
 (SpouM if filing)

 Unitad States Bankruptcy Court for the SOUTHFRS Dtatrict of CSDIa.Na
                                                                                             (SUta)
 Case number I9-Q2-H7                                     , _


Offlclal Form 427
Cover Sheet for Reaffirmation Agreement
Anyone who la a party to a reaffirmation agrserrteni may fill out and file this form Rll it out completaty attach It to the reaffirmation agreement and file the
documents within the time set under Bankruptcy Rule 400d


                  Explain the Repayment Terma of the Reaffirmation Agreement

 1 Who b the creditor?             us. Gank National Aesotation. w InOenljretrmtBfl. tartna loldefiQfmfl CIM Tmrt2Q17T3.MQrtQaQfr0acked Notes. SertM 2P1? 3
                                   Name of the crediior


 2 How much Is the debt?          On the date ihst Ihe sorAruptcy csm ■ Fled          S 48.40fi *Q

                                   To be oald mler (he reafflimaibn acreemant         fi Afi.567 74____________________

                                        1461,89 per month for 12)) months fif llxad inarest rote)


 3 What b the Annual               Before die boniouptcy esse wos ftod                T509S
   Percentage Rata (APR)
   of Interest? (Sea               Under Ihe resffbmation agreement                   7S09S                                    B




                                                                                                                                             f
   Bankruptcy Coda}
   524(kM3KE).)
                                                                                                                               □
 4 Does eotbtersi secure           □ No
   the debt?
                                                                                 imn 9<«iihWM?tvTink Avenun. Inrfnrwnniln IN 16741

                                              Ctxreni maiteivehM                 t45.00Q.QO from Defatorti Schedtie A


 S. Does the creditor assert       B No
   that the debt b                 □ Yea.     Attach an uqibnatian cT the nature of ffw debt and die basb (or contendbig dist die debt la nondbchargeebla
   nondbehargsaUe?
                                                                                                               Lyrj"
                                                                                                                               j i          I'l't     iffv ■   ' "-I ^

 6 Using Information from
   Schedule 1 Your Income
                                   6fl Combined monthly Income from
                                       line 12 of Schedule I
                                                                             'snuzn
                                                                                S2-30fl.0Q
                                                                                                                               n   tMd wt flie
                                                                                                            So Monthly btoome from al
                                                                                                               •oufcea after payroll
                                                                                                               deduettona
                                                                                                                                               retfflnBeeae agi—narit'}.


   (Official Form 106) and                                                                                                                                             dO
   Schedule J Your                                                              S2.S41.0Q
                                   6b Monthly exoenaea from Ibis 22c                                        6f Monthly expenaea
   Expenses (Offidsl Form
                                      of Scheduta J
                                                                                                                                                        »__ Q--
   106J) fill In the errtounts
                                   6c Monthly nyments on aH
                                      rasfflrrrMd deba rat telsd on
                                      Schedule J
                                                                                ._c.                        fig. Monthly peymenta on all
                                                                                                                 lealfiiiiied debts not Induded
                                                                                                                 in monthly avenasa
                                   6d Schedulad net mondily Income                                          Bh Preeent rMt mofdhly Income
                                      Subtrsd Unea fib and 6c from 6o                                            Subtract Inee 6f and fig frem
                                                                                                                 Oc
                                      tf the total la lass than 0 put the
                                      number In bracketi                                                        If the total a leaa than 0 pul
                                                                                                                die number In bradiets


  Offloal Form 427                                     Cover Sheet for ReefTIrmetlen Agreement                                                          Page 1




   19-014244 ZTM
 Case 19-02442-JJG-7                          Doc 13             Filed 06/21/19                    EOD 06/21/19 14:27:30                         Pg 2 of 11




Dtaor 1     Hofotd Covti Rnndotph. Jr                                                               Coe number (■ knoMm)       1M2*42
          FtaNm         UttdaNvna


7 An tti* incom* •meunto
  on lines Sa and 6a             O'no
  dlfTOrent?                     ^          EJOtoin v^y tt>«y ere dHTwit ina complato Irta 10_




8 Arattiaaxpansa
  ■mounts on lines 6b and
  6f different?                  □ Vea      Ej^laeiwnvSioyndtfrwnmdconviatBilna i0.




6 Is the net monthly
  Income In line 6h less
  than 0?                             es    Eiplaki why Siay ere different and compiata Bna 10.

                                             hJilL rtduco AAan-hhl>^
10 Debtor’s cartHiciOon
                                 I certify that each explanation on linea 7 0b true end correct.
   ■bout Dnea 7-6
   It sny enswer on Bnas 7-6 o


                                    Signature of Debtor 1                                                Signature ctf Debar 2 (Spouse Only in e Joint Case)
   It el (he ufowefs on Onea 7
   e are No go to One n


11 Old an attorney
   represent the debtor In                                                                                                /t >«> n
   negotiating the                               the attorney executsd a dedaratton or an atBdevtl to support the leefSnnaflDn agreement?
   reaffirmation                            □ No
   agreemant?




19 014244 ZTM
Case 19-02442-JJG-7          Doc 13       Filed 06/21/19         EOD 06/21/19 14:27:30                 Pg 3 of 11




    B2400A/B ALT (Form 2400A/B ALT) (12/15)
                                                               PrcsuznpdoD of Uodne Hardship
                                                           I I No Presumptioo of Undue Hardship

                                                           (Check box as directed lo Part D Debtor's Statement
                                                           in Support of RcaffirmBUon Agreement.)


                         UNITED STATES BANKRUPTCY COURT
                                         Southern Distncl of Indiana

    In re Harold Covd Randolph. Jr                                      Case No 19-02442
           Debtor                                                       (Chapter 7
                                                                        Jefliey J Graham
                                  REAFFIRMATION AGREEMENT
           [Indicate all documents included in this filing by checking each applicable bax ]

               Part A Disclosures, Instructions, and       S Part D Debtor’s Statement in Support of
               Notice to Debtor (Pages 1 5)                  Reaffirmation Agreement
               Part B Reaffirmation Agreement              r~| Part E Motion for Court Approval
               Part C Certification by Debtor s
               Attorney

           fSote Complete Part E only ifdebtor was not represented by an attorney during the
           course of negotiating this agreement Note also Ifyou complete Part E you must
           prepare and file Form 240C ALT - Order on Reaffirmation Agreement j
            Name of Creditor U S Bank Nadonal Association, as Indenture trustee, for the holders
    of the CIM Trust 2017-3, Mortgage-Backed Notes, Scries 2017 3
           n [Check this box (//Creditor is a Credit Union as defined in § 19{b)( I )(a)(iv) of the
           Federal Reserve Act

    PART A DISCLOSURE STATEMENT, LNSTRUCTIONS AND NOTICE TO DEBTOR
           I DISCLOSURE STATEVTENT
           Before Agreeing to Reaffirm a Debt, Review These Important Disclosures

    SUMMARY OF REAFnRMATION AGREEMENT
           This Sununarv is made pursuant to the requirements of the Bankruptcy Code

    AMOUNT REAFFIRMED
           The amount of debt you have agreed to reaffirm          S48.567 74

            The amount of debt you have agreed to reaffirm Includes allfees and costs (if any) that
    have accrued as of the date of this disclosure. Your credit agreement may obligate you to pay
    additional amounts which may come due after the date of this disclosure. Consult your credit
    agreement



    19 014244 ZTM
Case 19-02442-JJG-7           Doc 13         Filed 06/21/19       EOD 06/21/19 14:27:30              Pg 4 of 11




    B2400A/B ALT (Form 2400A/B ALT) (12/15)


    ANNUAL PERCENTAGE RATE

    [The annual percentage rate can be disclosed in different 'Mcys depending on the type of debt ]

           a If the debt is an extension of ’’CTcdit" under an "open end credit plan," as those terms are
    defined m § 103 of the Truth m Lendmg Act such as a credit card, the creditor may disclose the
    annual percentage rate shown m (i) below or, to the extent this rate is not readily available or not
    applicable, the simple interest rate shown in (ii) below, or both

            (i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
            the debtor m the most recent penodic statement prior to entering mto the
            reafifirmation agreement described m Part B below or if no such penodic
            statement was given to the debtor during the pnor six months, the annual
            percentage rate as it would have been so disclosed at the time of the disclosure
            statement   jUL-
                                                 — And/Or —

            (ii) The sunple interest rate applicable to the amount reaflirmed as of the date
            this disclosure statement is given to the debtor               If different
            simple mterest rates apply to different balances included in the amount
            reaffirmed the amount of each balance and the rate applicable to it are

                                       ro,
                         @
                                  ih
            b If the debt is an extension of credit other than under than an open end credit plan, the
    creditor may disclose the annual percentage rate shown m (i) below, or, to the extent this rate is not
    readily available or not applicable the simple interest rate shown m (ii) below, or both

            (i) The Annual Percentage Rate under § 128(a)(4) of the Truth in Lendmg Act, as
            disclosed to the debtor m the most recent disclosure statement given to the debtor
            pnor to entering mto the reaffirmation agreement with respect to the debt or, if no
            such disclosure statement was given to the debtor, the annual percentage rate as it
            would have been so disclosed 7 509%

                                                 — And/Or —

            (ii) The sunple mterest rate applicable to the amount reaffumed as of the date
            this disclosure statement is given to the debtor          % If different
            simple mterest rates apply to different balances mcluded m the amount
            rcafiflrmed, the amount of each balance and the rate applicable to it are




    19-014244 ZTM
Case 19-02442-JJG-7          Doc 13       Filed 06/21/19        EOD 06/21/19 14:27:30              Pg 5 of 11




    B2400A/B ALT (Form 2400A/B ALT) (12/15)


            c If the underlying debt transaction was disclosed as a vanable rate transaction on the most
    recent disclosure given under the Truth in Lending Act

           The interest rate on your loan may be a variable interest rate which changes from time to
           time, so that the annual percentage rate disclosed here may be higher or lower

            d If the reaffirmed debt is secured by a security mterest or hen which has not been waived
    or determined to be void by a final order of the court the following items or types of items of the
    debtor s goods or property remain subject to such secunty mterest or lien m connection with the debt
    or debts being reaffirmed in the reaffirmation agreement desenbed in Part B

    Item or Tvpe of Item                             Original Purchase Price or Original Amount of Loan

    Real Property located at 1020 South Westbrook Avenue, Indianapolis, IN 46241              $66 000 00

    Optional—At the election of the creditor a repayment schedule using one or a combination of the
   following may be provided

    Repavinent Schedule

    Your first payment m the amount of S461 89 is due on May 1,2019 (date), but the future payment
    amount may be different Consult your reaffirmation agreement or credit agreement, as applicable
                                                   -Or—
    Your payment schedule will be _ ^//A■       _ (number) payments in the amount of S_
    each payable (monthly, annually, weekly, etc) on the ^ /ft         (day) of each    M (A^
    (week month, etc), unless altered later by mutual agreement in wnting
                                                   - Or—
    A reasonably specific description of the debtor’s repayment obligations to the extent known by the
    creditor or creditor s representative

           2 INSTROCTIONS A^D NOTICE TO DEBTOR

            Reaffirming a debt is a serious financial decision The law requires you to take certain
    steps to make sure the decision is in your best mterest If these steps are not completed, the
    reaffirmation agreement is not effective, even though you have signed it

           1 Read the disclosures m this Part A carefully Consider the decision to reaffirm carefully
    Then if you want to reaffirm, sign the reaffirmation agreement m Part B (or you may use a separate
    agreement you and your creditor agree on)

            2 Complete and sign Part D and be sure you can afford to make the payments you are
    agreeing to make and have received a copy of the disclosure statement and a completed and signed
    reaffirmation agreement

           3 If you were represented by an attorney during the negotiation of your reaffirmation
    agreement, the attorney must have signed the certification m Part C



    19-014244 ZTM
Case 19-02442-JJG-7          Doc 13       Filed 06/21/19        EOD 06/21/19 14:27:30                Pg 6 of 11




    B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                      4


           4 If you were not represented by an attorney during the negotiation of your reaffinnation
    agreement, you must have completed and signed Part E

            5 The original of this disclosure must be filed with the court by you or your creditor If a
    separate reaffirmation agreement (other than the one in Part B) has been signed, it must be attached

            6 If the creditor is not a Credit Union and you were represented by an attorney during the
    negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective upon
    filing with the court unless the reaffirmation is presumed to be an undue hardship as explained m Part
    D If the creditor is a Credit Union and you were represented by an attorney dunng the nego&auon
    of your reaffirmation agreement your reaffirmation agreement becomes effective upon fihng with
    the court.

            7 If you were not represented by an attorney during the negotiation of your reaffirmation
    agreement, it will not be effective unless the court approves it The court will notify you and the
    creditor of the hearing on your reaffirmation agreement You must attend this heanng m bankruptcy
    court where the judge will review your reaffirmation agreement The bankruptcy court must approve
    your reaffirmation agreement as consistent with your best interests except that no court approval is
    required if your reaffirmation agreement is for a consumer debt secured by a mortgage deed of trust,
    security deed, or other hen on your real property, like your home

        YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

            You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy
    court enters a discharge order, or before the expiration of the 60 day period that begms on the date
    your reaffirmation agreement is filed with the court, whichever occurs later To resemd (cancel) your
    reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is rescinded
    (or canceled)

    Frequently Asked Questions

            What are vour obligations if you reaffirm the debt? A reaffirmed debt remains your personal
    legal obhgation It is not discharged in your bankruptcy case That means that if you default on your
    reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or
    your wages Otherwise, your obligations will be determined by the reaffirmation agreement which
    may have changed the terms of the onginal agreement For example, if you are reaffirming an open
    end credit agreement, the creditor may be permitted by that agreement or applicable law to change
    the terms of that agreement in the future under certain conditions

           Are you required to enter into a reaffirmation agreement bv any law*^ No, you arc not
    requued to reaffirm a debt by any law Only agree to reaffirm a debt if it is m your best mteresL Be
    sure you can afford the payments you agree to make

            What if vour creditor has a secuntv interest or lien‘s Your bankruptcy discharge docs not
    elmunatc any hen on your property A "hen" is often referred to as a security interest, deed of trust,
    mortgage or security deed Even if you do not reaffirm and your personal liability on the debt is
    discharged, because of the hen your creditor may still have the nght to take the property securing the
    hen if you do not pay the debt or default on it If the hen is on an item of personal property that is
    exempt under your State s law or that the trustee has abandoned, you may be able to redeem the item


    19-014244 ZTM
Case 19-02442-JJG-7          Doc 13       Filed 06/21/19       EOD 06/21/19 14:27:30             Pg 7 of 11



    B2400A/B ALT (tom 2400A/B ALT) (12/1^


    rather than reaffirm the debt To redeem, you make a single payment to the creditor equal to the
    amount of the allowed secured claim, as agreed by the parties or determined by the court.

           NOTE When this disclosure refers to what a creditor "may" do it docs not use the word
           "may" to give the creditor specific permission The word "may" is used to tell you what
           might occur if the law permits the creditor to take the action If you have questions about
           your reaffirming a debt or what the law requues, consult with the attorney who helped you
           negotiate this agreement reaffirmmg a debt If you don t have an attorney helpmg you, the
           judge will explam the effect of your reaffirming a debt when the hearing on the reaffirmation
           agreement is held




    19-014244 ZTM
Case 19-02442-JJG-7          Doc 13      Filed 06/21/19      EOD 06/21/19 14:27:30                  Pg 8 of 11




    B2400A/B ALT (Form 24Q0A/B ALT) (12/15)                                                     6



    PARTB REAFFmMATTO^ AGREEMENT

           I (we) agree to reaffirm the debts ansmg under the credit agreement dcscnbed below

          1 Bnef dcscnpiion of credit agreement
    Mortgage loan
          2 Dcscnption of any changes to the credit agreement made as part of this reaffirmation
              agreement
              None

    SlCiNATURErS)


    Borrower                                         Accepted by creditor

                                  A,                 U S Bank National Association, os indenture
    (Pnnt Namc)^                 ^                   trustee, lor the holders of theCIM Trust 2017 3.
                                                     Mortgage Backed Notes. Senes 2017 3
                                                     (Pnntcd Name of Creditor)
    (Signature)
                                                     3217 S Decker Lake Dr,
                  Date ^ li-t^                       Salt Lake City Utah 84119
                                                     (Address of Creator)       ^           ^
    Co-borrower if also reaffirming these debts
                                                     (Signature)     (         BRADLEYFNASH

    (Pnnt Name)                                                          Document ControlrOfflceri

                                                     (Pnntcd Name and Title of Individual
    (Signature)                                      Signmg for Creditor)
                                                         Select Portfolio Servicing Inc as Attorney In Fact
    Date                                             Date of creditor acceptance

                                                                   t?i 2^1^




    19-014244 ZTM
Case 19-02442-JJG-7          Doc 13       Filed 06/21/19        EOD 06/21/19 14:27:30             Pg 9 of 11



    B2400A/B ALT (Fonn 2400A/B ALT) (12/15)



    PART C CERTUICATION BY DEBTOR’S ATTORNEY (IF ANY)

          [To be filed onh if ihe attorney represented the debtor during the course of negotiating this
    agreement ]

            I hereby certify that (1) this agreement represents a fully informed and voluntary agreement
    by the debtor (2) this agreement does not impose an undue hardship on the debtor or any dependent
    of the debtor and (3) I have (tilly advised the debtor of the legal effect and consequences of this
    agreement and^y default under this agreement

            |Vn[Check box ifapplicable and the creditor is not a Credit Union ] A presumpuon of
    undue hardship has been established with respect to this agreement In my opinion however the
    debtor is able to make the required payment


    Printed Name of Debtor s Attorney                          J Scdf/M-
    Signature of Ctebtor iAttorney

    Date




    19-014244 ZTM
Case 19-02442-JJG-7            Doc 13       Filed 06/21/19        EOD 06/21/19 14:27:30           Pg 10 of 11




    B2400A/B ALT (Form Z400A/B ALT) (12/15)



     PART D DEBTOR S STATEMENT                    SUPPORT OF REAFFIRMATION AGREEMENT

              [Read and complete sections I and 2 OR. if the creditor is a Credit Union and
              the debtor is represented by an attorney read section 3 Sign the appropriate
              signature linefs) and date your signature Ifyou complete sections I and 2
              and your income less monthly expenses does not lea\e enough to make the
              payments under this reaffirmation agreement check the box at the top ofpage
              I indicating "Presumption of Undue Hardship ' Otherwise check the box at
              the top ofpage 1 indicating "No Presumption of Undue Hardship "]

           I I believe this reaffirmation agreement will not impose an undue hardship on my
    dependents or me I can afford to make the payments on the reaffirmed debt because my monthly
    income (take home pay plus any other income received) is           ^fand my actual current
    monthly expenses mcludmg monthly paymmts^n post-bankruptcy debt and other rcaffirmadon
    agreements total S            leaving %02X ^ to make the required payments on this reaffirmed
    debt                    '

            1 understand that if my income less my monthly expenses docs not leave enough to make the
    payments this reaffirmation agreement is presumed to be an undue hardship on me and must be
    reviewed by the court However, this presumpoon may be o%CTcome if 1 explain to the satisfaction of
    the court how I can afford to make the payments here
    ji/iil rrducf /non-MJL^                                                        _________
                           (Use an additional page If needed for a full explanadon )

            2 I received a copy of the Reaffirmation Disclosure Statement in Part A and a completed
    and signed reaffumanon agreement

    Signed
              (Debtor)                      ^

           (Joint Debtor, if any)
     Date S          _________
                                                        -Or -
              [If the creditor is a Credit Union and the debtor is represented by an attorney]

           3 I believe this reaffirmation agreement is in mv financial interest 1 can afford to
    make the payments on the reaffirmed debt I received a copy of the ReaffirmaDon Disclosure
    Statement m Part A and a completed and signed reaffirmation agreement

     Signed
              (Debtor)


              (Joint Debtor if any)

              Date



     19-014244 ZTM
Case 19-02442-JJG-7          Doc 13      Filed 06/21/19      EOD 06/21/19 14:27:30             Pg 11 of 11




    B2400A/B ALT (Form 2400A/B ALT) (12/15)


    PART E MOTION FOR COURT APPROVAL
    [To be completed andfiled only ifthe debtor is not represented by an attorney during the
    course ofnegoaating this agreement ]

           MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT
           I (we), the debtor(s), affirm the following to be true and correct

             I am not represented by an attorney in connection with this reaffirmation agreement

           I believe this reaffirmation agreement is m my best mterest based on the income and
    expenses I have disclosed m my Statement m Support of this reaffirmation agreement, and
    because (provide any additional relevant reasons the court should consider)

            Therefore, I ask the court for an order approving this reafiormation agreement under
    the following provisions {check all applicable boxes)

                    HU 11 U S C § 524(c)(6) (debtor is not represented by an attorney during the
                    course of the negotiation of the reaffirmation agreement)

                    I I 11 U S C § 524(m) (presumption of undue hardship has arisen because
                    monthly expenses exceed monthly mcome)

    Signed
             (Debtor)


             (Joint Debtor, if any)

    Date




     19-014244 ZTM
